Citation Nr: 1420831	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for major depressive disorder, to include as due to service-connected eczema of the feet.

4.  Entitlement to a rating higher than 10 percent for eczema of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As noted in the Board's prior Remand, the issue of entitlement to service connection for eczema of the groin, to include as secondary to eczema of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's eczema of the feet has not affected the head, face or neck; does not cause scars; does not affect 20 to 40 percent of the entire body or of exposed areas and does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

2.  There is no credible evidence of record that shows that the Veteran has bilateral hearing loss as the result of in-service military noise exposure. 

3.  There is no credible evidence of record that shows that the Veteran has tinnitus as the result of in-service military noise exposure. 

4.  There is no credible evidence of record that shows that the Veteran has a depressive disorder that is etiologically related to eczema of the feet, nor is there additional disability related thereto.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for eczema of the feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2013).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  Major depressive disorder is not proximately due to, the result of, or aggravated by service-connected eczema of the feet.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and April 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  An additional letter was sent in August 2008.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were last adjudicated in a September 2012 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, Social Security records, and post-service VA examination and treatment records.  Virtual VA records have also been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  In regard to the rating claim, the Board finds the June 2007 and October 2011 VA examinations are adequate because the examiners had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In regard to the service connection claims, the Board finds that the September 2011 and October 2011 VA examinations/opinions are adequate because they are based on a review of the claims file, consideration of the contentions of the Veteran, and supported by a rationale.  Id. 

With respect to the 2009 Board hearing, the provisions of 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal.  See December 2009 BVA Hearing Transcript, page 2.  Additionally, the Veteran testified to the nature and severity of his disabilities, and the undersigned clarified with him the available treatment records.  The Veteran described an increased severity of his skin disability since his last VA examination, and this allegation was addressed in a Board remand for an additional VA examination.  Thus, the Board assured that there was no evidence that had been overlooked.  Also, the Board ensured that adequate VA opinions were procured in the service connection claims.  Thus, if error found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").  Neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In September 2011, the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order).  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 10 Percent for Eczema of the Feet

The Veteran seeks a rating higher than 10 percent for his eczema of the feet.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Historically, service connection for eczema of the feet was established in a June 1969 rating decision, at which time a rating of 10 percent was assigned, effective May 1969.  The Veteran was reduced to a noncompensable rating in an August 1974 rating decision, effective November 1974.  A noncompensable rating was continued in a March 1975 rating decision.  In February 1981, the rating was increased to 10 percent, effective January 1981.  The 10 percent rating was continued in February 2001, August 2002, and December 2003 rating decisions.  

In May 2007, the Veteran submitted a claim for an increased rating.  The Veteran is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.   See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Id.

Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.

Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.  

The Board notes that service connection had been established for eczema of the feet.  None of the evidence of record indicates that he has eczema of the head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (Diagnostic Code 7800) is not warranted.  Additionally, none of the medical evidence indicates that the Veteran has scars from his eczema, such that consideration of diagnostic codes for scars (Diagnostic Codes 7801-7805) is also not warranted.  As such, the Veteran's eczema of the feet will be considered under the criteria for Diagnostic Code 7806 for dermatitis or eczema.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported that he had itching on his lower legs, bilaterally.  Examination revealed red scaling patching on his posterior lower legs and erythematous nummular patches on his feet.  The examiner noted that treatment included triamcinolone, twice daily.  Total body surface area affected was noted to be six to eight percent.  Exposed body surface area affected was zero percent.  There was no noted acne, chloracne or scarring.  

The Veteran testified in December 2009 that his feet itched and burned and reported that the eczema had started to spread to his legs and ankles.  See December 2009 BVA Hearing Transcript, pages 9 - 16.  He noted that he had problems walking due to pain and tenderness in his feet.  Id.  The Veteran testified that he used ointments on his eczema.  Id.  

The Veteran was afforded a VA examination in October 2011.  It was noted that there was no specific treatment at the time for his eczema and it had been fairly stable, although at times it was pruritic.  The examiner noted that the Veteran's eczema did not cause scarring or disfigurement of the head, face or neck, and he had no benign or malignant skin neoplasms.  There were no systemic manifestations due to his skin disability.  The examiner indicated that the Veteran was not treated with oral or topical medications in the prior 12 months for his skin disability.  The examiner noted that the Veteran did not have any debilitating episodes in the prior twelve months due to his eczema.  Examination revealed a total body area affected of less than five percent, with an exposed affected area of less than five percent.  The examiner noted that there were a few pink patches with minimal scale that were consistent with resolving eczema, limited to the plantar surface and lateral aspects of his bilateral feet.  The examiner noted that the Veteran's eczema did not affect his ability to work.

As stated previously, under the criteria of Diagnostic Code 7806, the next highest rating of 30 percent is warranted when there is eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

The Veteran's eczema does not cover 20 to 40 of the entire body, nor does it affect 20 to 40 percent of exposed areas.  The June 2007 VA examiner found red scaling patching on the Veteran's posterior lower legs and erythematous nummular patches on his feet, affecting a body surface area of six to eight percent, with an exposed area of zero percent.  The October 2011 VA examiner similarly found a total body area affected of less than five percent, with an exposed area of less than five percent.  Additionally, there is no indication that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly.  During the June 2007 VA examination, the Veteran was noted to use a cream medication and during the October 2011 VA examination, the examiner indicated that there was no specific treatment at the time and the Veteran had not been treated with oral or topical medications in the prior 12 months for his skin disability.  

Considering the pertinent facts in light of the above, the Board finds that at no point has the Veteran's skin disability warranted a disability rating higher than 10 percent.  At no time during the appeal period did the Veteran's skin disability affect at least 20 to 40 percent of his total body area or total exposed area.  Additionally, the Veteran does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.  As such, a disability rating higher than 10 percent is not warranted on any basis. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of a skin disorder affecting his feet and lower legs.  However, the Veteran has not endorsed any symptomatology that would warrant a rating higher than 10 percent under any applicable diagnostic code.  Indeed, the medical experts have described the actual severity of the disorder.  Greater evidentiary weight is placed on the medical experts' opinions in regard to the type and degree of impairment because of their skilled training and expertise in evaluating skin disorders. 

For all the foregoing reasons, the Board finds that there is no basis for assignment of a rating higher than 10 percent under any potentially applicable rating criteria, a finding consistent with the RO's assignment of a 10 percent rating for the Veteran's skin disability.  

Additionally, the Board finds that there is no showing that at any point the Veteran's service-connected skin disability has reflected so exceptional or so unusual a picture as to render inadequate the schedular criteria for rating the disability and to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

The Board finds that the schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  As noted, VA's rating schedule provides various, alternative means for evaluating a skin disability, to include on the basis of current manifestations, as well as the size, location, and features of scars.  Unfortunately, as explained above, the disability under consideration simply does not meet the criteria for a rating higher than 10 percent under any potentially applicable rating criteria.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  The Veteran's complaints of itchiness (causing open sores with crusting), burning sensations, and problematic walking on account of pain and tenderness are not exceptional or unusual complaints and do not impact his functioning in an exceptional or unusual manner.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that he is retired and has not raised a claim for TDIU.  See October 2011 VA examination.  Furthermore, the evidence does not indicate that he is unemployable due to his service-connected disability.  Id.  Accordingly, the Board finds that Rice is not raised by the Veteran or by the record. 

For all the foregoing reasons, the Board finds that the Veteran has been assigned the appropriate schedular rating and that there is no circumstance under which a higher rating, to include on an extraschedular basis, is warranted.  As such, there is no basis for staged rating of the disability, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for the Veteran's skin disability; that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Service Connection

Bilateral Hearing Loss and Tinnitus

Generally, in order to establish direct service connection, three elements must be established.  There must be:  (1) evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the September 2011 Board remand, the Board noted that the July 2008 and June 2009 VA examiners' opinions were inadequate for adjudication purposes, as they based their negative nexus opinions on the fact that the Veteran's service treatment records did not contain evidence of a hearing disability or tinnitus.  The Board noted that despite negative service records, service connection can still be established if medical evidence shows that a current impaired hearing disability is due to incidents during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  On remand, the Veteran was afforded a VA examination in September 2011.  The examiner stated that audiograms during service were normal and the Veteran denied hearing loss during his separation examination; therefore, the examiner opined that the Veteran's hearing loss was not caused by or a result of his military service.  The examiner provided the rationale that hearing loss caused by noise exposure/acoustic trauma is immediate and is not delayed, and that the Veteran's hearing loss is more likely than not related to his post-military noise exposure. 

The Board finds that there is now adequate evidence of record that can assist the Board in making a determination on whether hearing loss manifested years later is otherwise etiologically related to in-service military noise exposure.  The September 2011 VA examiner has indicated that the Veteran's hearing loss is not otherwise related to in-service military noise exposure because such hearing loss should manifest at the time of exposure which did not occur in the Veteran's case as his separation audiogram was normal.  The VA examiner has explained the significance of a normal audiogram after exposure to loud noise.  The Board finds the VA examiner's opinion persuasive and dispositive of the nexus issue.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current hearing loss is etiologically related to in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the medical evidence shows no such relationship.  Also, the Veteran testified that he noticed his hearing loss 20 years ago (i.e., 20 years after his discharge from service.  Thus, the theory of continuity of symptomatology is not raised.  Accordingly, service connection for bilateral hearing loss is not warranted.  

In regard to the claimed tinnitus, the Board finds that there is no credible lay evidence that the Veteran experienced tinnitus in service due to noise exposure and experienced tinnitus ever since service.  The April 1969 separation Report of Medical History prepared and signed by the Veteran shows he denied any problems with his ears.  At the July 2008 VA examination, the Veteran reported that he experienced intermittent ringing for a few seconds on a daily basis which "began when he was a child."  The Veteran reported the same history to the June 2009 VA examiner.  At the Board hearing, the Veteran reported that his tinnitus was related to military noise exposure.  At the September 2011 VA examination, the Veteran reported that the onset of the tinnitus was unknown.  The credibility of assertions of tinnitus is crucial given the subjective nature of the disability.  Unfortunately, the Board finds that the Veteran's statements are inconsistent concerning the onset and nature of his tinnitus and therefore unreliable.  Consequently, the Board does not find that there is persuasive credible lay evidence of the onset of tinnitus occurring in service and ever since service.  

There is also no medical evidence of record that shows that the Veteran has tinnitus that is etiologically related to in-service noise exposure.  The July 2008 VA examiner opined that it was not likely that the Veteran's tinnitus began in service because the Veteran reported that it began before service.  The June 2009 VA examiner reported that tinnitus was not diagnosed.  The VA examiner maintained that the Veteran's description of his tinnitus did not meet the clinical definition of tinnitus and existed prior to his military service.  The September 2011 VA examiner opined that the Veteran's tinnitus was not due to service as there were no complaints found in the service treatment records and his hearing was within normal limits during service.  Thus, the medical experts found no nexus between the Veteran's claimed tinnitus and service.  The Board need not consider the principles of presumption of soundness and presumption of aggravation to the extent the VA examiners' opinions may have raised the issue, as the service treatment records are negative and assertions of experiencing tinnitus in service were found to be not credible.  Accordingly, service connection for tinnitus is not warranted.  

Major Depressive Disorder

The Veteran also seeks entitlement to service connection for major depressive disorder as secondary to his service-connected eczema of the feet.  As the Veteran's theory of entitlement is limited to secondary service connection, and the record does not otherwise suggest that direct service connection should be considered, the Board's consideration is of entitlement to secondary service connection only. 

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b)(2013).   See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran was afforded a VA examination for his major depressive disorder in October 2011.  The VA examiner indicated that the Veteran reported that the duration of his depressive symptoms was three to four years.  The examiner maintained that the etiology of the Veteran's disorder was likely multifaceted including the overall declining health of the Veteran, declining health and death of his wife, and conflictual relationship with his daughter, and less likely related to his eczema.  The examiner maintained that there is no evidence to suggest that the Veteran's depression is caused by, or aggravated by his service connected foot disability.  Thus, in the VA examiner's expert opinion, the Veteran's depression is not caused or aggravated by his foot disorder but rather attributable to nonservice related factors.  The Board finds the VA examiner's opinion persuasive and dispositive of the nexus issue.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current depression is caused or aggravated by his foot disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The medical opinion is more probative than the lay opinion.  For these reasons, the Board finds that service connection for major depressive disorder as secondary to service-connected eczema of the feet is not warranted. 


ORDER

Entitlement to a rating higher than 10 percent for eczema of the feet is denied.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for major depressive disorder, to include as due to a service-connected eczema of the feet is denied. 



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


